         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
JUDICIAL WATCH, INC.,                         )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )       Civil Action No. 14-cv-1242 (RCL)
                                              )
U.S. DEPARTMENT OF STATE,                     )
                                              )
               Defendant.                     )
                                              )

            PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL

       Intervenor Hillary Rodham Clinton (“Secretary Clinton”) fails to demonstrate that the

after action memo does not contain factual information for which Plaintiff has shown a

substantial need. She also fails to demonstrate that the facts are not reasonably segregable from

any legal opinions. Plaintiff has requested in the alternative an in camera inspection of the

memorandum. Secretary Clinton does not oppose the request in her opposition.

       Plaintiff, Judicial Watch, Inc., respectfully submits this reply in further support of its

motion to compel to address several arguments raised by Secretary Clinton.

       1.      The after action memo contains the search techniques employed by Heather

Samuelson during the review process and search for Secretary Clinton’s State Department

emails. Secretary Clinton admits as much in her opposition. Opposition to Motion to Compel

(“Opp.”), ECF 165, 2. “The memorandum itself explains some (but not all) of the techniques

and methods that Ms. Samuelson used to search Secretary Clinton’s emails in response to the

State Department’s request – i.e., it discloses particular search and review techniques employed

by Ms. Samuelson.” Id. Search terms and techniques are quintessential facts that are not

shielded in Freedom of Information Act (“FOIA”) cases because the adequacy of the search is at
         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 2 of 6



the heart of FOIA. They are facts that must be sufficiently disclosed in any FOIA case for the

court to determine the adequacy of the agency’s search. Roseberry-Andrews v. Dep’t of

Homeland Sec., 299 F. Supp. 3d 9, 19, 23-24 (D.D.C. 2018) (quoting Evans v. Fed. Bureau of

Prisons, No. CV 16-2274 (BAH), 2018 U.S. Dist. LEXIS 17975 * (D.D.C. 2018)); Sandoval v.

Dep’t of Justice, et al., 2019 U.S. Dist. LEXIS 11447, at *11, *16-17 (D.D.C. 2019); Morley v.

CIA, 508 F.3d 1108, 1122 (D.C. Cir. 2007) (rejecting affidavit that does not identify the search

terms or fails to explain how the search was conducted in each component). While Secretary

Clinton excluded State Department FOIA officials from the search process of her State

Department emails, she must not be allowed to shield the search techniques, methods, and terms

from Plaintiff or the Court when the adequacy of the search is a live issue in the litigation.

Memo. Opinion, Dec. 6, 2018, ECF 54; Memo. & Order, Jan. 15, 2019, ECF 65.

       2.      This Court already addressed the application of the work product doctrine in a

previous discovery dispute with Defendant. Mem. Opinion, June 12, 2019, ECF 119, 1-6.

There, the Court carefully analyzed the fine line between fact and opinion work product, where,

as here, the actions of attorneys are relevant to the issue in controversy. Id. Secretary Clinton is

wrong that the Court’s analysis of the work product doctrine in the discovery dispute with the

State Department does not apply to her because the scope of discovery is different. Opp. at 5-6.

To the contrary, the scope of discovery remains unchanged. The Court was quite clear that

Plaintiff may request the after action memo because it related to the adequacy of the search – a

subject area that was permitted for discovery and is ongoing. ECF 54; ECF 65. While Secretary

Clinton claims that the “thoughts, beliefs, and conclusions of Secretary Clinton’s counsel are not

at issue,” their actions with respect to how they undertook the search of Secretary Clinton’s

emails is very much at issue in the authorized discovery. Opp. at 6.



                                                  2
         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 3 of 6



       3.        Plaintiff’s request for the after action memo is not remotely analogous to the

dispute in United States v. Adlman, 134 F.3d 1194, 1195 (2d Cir. 1998). The memorandum and

discovery at issue here are not about litigation strategy. Adlman concerned a memorandum to

evaluate tax implications of a contemplated merger and anticipated IRS litigation. Id. Contrary

to Secretary Clinton’s contention, the memorandum here is not a “document reflecting a lawyer’s

judgment about how best to protect a client in the event of foreseeable litigation or

investigation.” Opp. at 5. Rather, it is a document that contains factual details about the search

employed of Secretary Clinton’s emails that were memorialized close in time to the actual search

– not attorney litigation strategies. Id. Secretary Clinton’s attempt to pass off these factual

details as opinion work product is disingenuous. Further telling is the fact that nowhere in her

opposition does Secretary Clinton claim that the search and review techniques memorialized by

Samuelson are not segregable from any legal opinions that may also be contained in the

memorandum.

       4.        While trying to distinguish this Court’s application of the work product doctrine

in the previous dispute with Defendant, Secretary Clinton also appears to confuse the scope of

discovery here, claiming that the only topic of discovery relevant to Secretary Clinton is her

intent in using private email while she was at the State Department. Opp. at 5-6. This is simply

not correct. The after action memo clearly relates to the authorized discovery – specifically the

adequacy of the search. Order, Aug. 22, 2019, ECF 135; Pl. Status Rpt., Aug. 21, 2019, ECF

131, pp. 6,17.

       5.        Secretary Clinton further points to the fact that Samuelson created the after action

memo after Secretary Clinton had left the State Department to argue that it is outside the scope

of discovery. In doing so, she ignores this Court’s holding that “any contemporaneous



                                                   3
         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 4 of 6



documents shedding light on the three narrow discovery topics – even documents evincing

attorney impressions, conclusions, opinions and theories – constitute fact work-product and may

be admissible with a showing of substantial need and lack of prejudice.” ECF 119 at 6. While

the after action memo was created almost two years after Secretary Clinton left the State

Department, Samuelson documented the search techniques and methods contemporaneous with

the actual searches and production of Secretary Clinton’s emails. This is precisely the type of

contemporaneous document the Court described as containing fact work product that would shed

light on the topics permitted for discovery i.e., the adequacy of the search. Id.; Opp. at 6.

       6.      Secretary Clinton also appears to make much about a so-called “responsiveness

standard” she alleges John Hackett described in his deposition testimony to argue that Plaintiff

does not have substantial need for the specific search techniques and methods because Secretary

Clinton or her attorneys have already publicly stated that she returned all of her work related

emails. Opp. at 7-8. Contrary to Secretary Clinton’s argument, the testimony referred to from

Hackett’s deposition further highlights why the State Department, Plaintiff, and this Court need

to know the search terms and techniques employed. In other words, she puts the cart before the

horse. In any FOIA case, before a responsiveness review may be undertaken to identify the

records responsive to the particular request, a search for all potentially responsive records must

be undertaken – at which time the specific search terms, techniques and processes are identified

to locate all potentially responsive records. Although Secretary Clinton prevented State

Department’s FOIA officials’ oversight over this process, she cannot hide behind the work

product doctrine to conceal this information. Further, the statements she relies on are conclusory

and do not diminish Plaintiff’s substantial need for the specifics facts sought here, e.g., search

techniques, methods, processes, and search terms, that Samuelson documented shortly after



                                                  4
         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 5 of 6



performing the actual search. Opp. at 7-8. Secretary Clinton is also incorrect to assert that

Plaintiff could have obtained the information in previous discovery. Id. at 7. Samuelson

repeatedly testified at her deposition that she could not recall specific details about the search or

was instructed not to answer specific questions on the basis that the information was protected by

the work product doctrine. 1 ECF 131 at 6; ECF 131-7, 7-9; see also Tr. Samuelson, pp. 189-199

available at https://www.judicialwatch.org/wp-content/uploads/2019/07/JW-v-State-Heather-

Samuelson-deposition-01242-1.pdf (last accessed May 6, 2020). Additionally, Secretary

Clinton’s reliance on Dir., Office of Thrift Supervision v. Vinson & Elkins, LLP, 134 F.3d 1304,

1308 (D.C. Cir. 1997) is misplaced. Opp. at 8. The details about the search and review of

Secretary Clinton’s emails are only contained in the after action memo that Plaintiff cannot

obtain elsewhere.

       7.      Secretary Clinton also raises the Circuit Court’s ruling in Judicial Watch, Inc. v.

Pompeo, 744 F. App’x 3 (D.C. Cir. 2018), and, once again, misapplies the standard and holding

there. Pompeo was a Federal Records Act (“FRA”) case that involved an enforcement action for

the removal of federal records. 744 F. App’x 3; Judicial Watch, Inc. v. Kerry, 844 F3d 952

(D.C. Cir. 2016); 44 U.S.C.§ 3106(a). Claims under FOIA and the FRA are very different, as are

the available remedies. Under the FRA, an agency head who learns of an actual, impending, or

threatened unlawful removal or destruction of agency records has “at least a duty to ‘ask the

Attorney General to initiate legal action.’” Kerry, 844 F.3d at 953-954 (quoting Bush v.

Armstrong, 924 F.2d 282, 295 (D.C. Cir. 1991). The enforcement actions in Pompeo and Kerry

did not address the reasonableness or adequacy of the search under FOIA.




1
       In fact, Samuelson was instructed by her attorneys not to answer whether she even
reviewed the after action memo prior to her deposition. Tr. Samuelson at 189-90.
                                                  5
         Case 1:14-cv-01242-RCL Document 166 Filed 05/06/20 Page 6 of 6



       8.       Finally, Secretary Clinton reserves the right to supplement her opposition

depending on the D.C. Circuit Court’s disposition of her pending petition for mandamus to

prevent her deposition in this case. Opp. at 9. Secretary Clinton’s deposition and the pending

petition are entirely irrelevant to Plaintiff’s request for the after action memo. Plaintiff’s

document request is not raised in the petition and the Circuit Court’s ruling should have no

bearing here.

       WHEREFORE, for all of the foregoing reasons herein and the motion to compel, Plaintiff

respectfully requests that the Court grant Plaintiff’s Motion to Compel and order Intervenor

Hillary Rodham Clinton to produce to Plaintiff the after action memo in unredacted form within

seven days of the Court’s order.



Dated: May 6, 2020                                     Respectfully submitted,

                                                       JUDICIAL WATCH, INC.

                                                        /s/ Ramona R. Cotca
                                                       Ramona R. Cotca (D.C. Bar 501159)
                                                       Lauren M. Burke (D.C. Bar No. 1028811)
                                                       Eric Lee (D. C. Bar No. 1049158)
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street SW, Suite 800
                                                       Washington, DC 20024
                                                       Tel.: (202) 646-5172
                                                       Email: rcotca@judicialwatch.org
                                                               lburke@judicialwatch.org
                                                               elee@judicialwatch.org

                                                       Attorneys for Plaintiff




                                                  6
